STRINGER, Judge.
For the reasons expressed in Allen v. State, 927 So.2d 1070 (Fla. 2d DCA 2006), we affirm the trial court’s order continuing Riddick’s commitment based on his 2004 annual review. However, based on the procedural issues discussed in Allen, if Riddick’s 2006 annual review has already occurred or is not expected for more than a few months, Riddick should be given a new annual review hearing at which he may present such evidence as- he feels appropriate. Id. at 1074 n. 5.
Affirmed.
ALTENBERND and VILLANTI, JJ., Concur.